CONTIE, Senior Circuit Judge,
concurring.
Though I agree with the majority’s conclusion that the district court’s order granting the defendants’ motions to dismiss should be affirmed, I do so for the reasons articulated by the district court.
“The issue of standing, and whether a federal court has the power to adjudicate a suit, is ‘the threshold question in every federal case.’ ” Planned Parenthood Ass’n of Cincinnati, Inc. v. City of Cincinnati, 822 F.2d 1390, 1394 (6th Cir.1987) (quoting Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 2204, 45 L.Ed.2d 343 (1975)). The standing issue involves two levels of inquiry:
The first is of a constitutional dimension and involves determining whether the plaintiff has shown that a “case or controversy” exists between the parties as defined by Article III. This can be accomplished by proving an actual injury or injury in fact which is “likely to be redressed by a favorable decision.” The second inquiry involves considering whether, as a prudential matter, the plaintiff is the proper proponent of the rights on which the action is based.
*692Planned Parenthood Ass’n of Cincinnati, Inc. v. City of Cincinnati, 822 F.2d at 1394 (citations omitted).
The district court dismissed the plaintiffs’ action for lack of standing after finding that “the plaintiff-physicians who operate the abortion clinics in the present case have not expressed an intent to violate the statute and perform abortions on minors who have secured neither parental nor judicial consent.” District Court’s August 27, 1992 Memorandum Opinion at 9.
Though a physician that has never been threatened with prosecution may nevertheless gain standing to challenge the constitutionality of a state’s abortion law, the physician must express an intent to violate the law. See Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298, 99 S.Ct. 2301, 2308, 60 L.Ed.2d 895 (1979) (“When the plaintiff has alleged an intention to engage in a course of conduct arguably affected with a constitutional interest, but proscribed by a statute, and there exists a credible threat of prosecution thereunder, he ‘should not be required to await and undergo a criminal prosecution as the sole means of seeking relief.’ ”) (citation omitted); Singleton v. Wulff 428 U.S. 106, 113, 96 S.Ct. 2868, 2873, 49 L.Ed.2d 826 (1976) (The physicians’ complaint and affidavits “allege that they have performed and will continue to perform operations for which they would be reimbursed under the Medicaid program, were it not for the limitation of reimbursable abortions to those that are ‘medically indicated.’ ”); United Food & Commercial Workers Int’l v. IBP, Inc., 857 F.2d 422, 428 (8th Cir.1988) (“Where plaintiffs allege an intention to engage in a course of conduct arguably affected with a constitutional interest which is clearly proscribed by statute, courts have found standing to challenge the statute, even absent a specific threat of enforcement.”); Akron Center for Reproductive Health, Inc. v. City of Akron, 651 F.2d 1198, 1211 (6th Cir.1981) (“[DJenial of such standing to the plaintiff-physician was properly based upon the fact that he had never even expressed a desire to perform a post-viability abortion. Thus, this plaintiff suffered ‘no injury in fact.’ [Fjailing to meet this requirement, the plaintiff did not have ‘a sufficiently concrete interest in the outcome of this action to make it a case or controversy under Article III of the Constitution.”), aff'd in part, rev’d in part, 462 U.S. 416, 103 S.Ct. 2481, 76 L.Ed.2d 687 (1983) (citations omitted).
Though a party need not subject himself to actual prosecution before bringing an action to challenge a statute, standing requires more than a theoretical possibility of prosecution. To ensure a personal stake sufficient to establish standing, there must be a real threat of prosecution. If a party does not intend to violate the statute, there can be no fear of prosecution.
Because the plaintiffs failed to allege an intent to violate Ohio’s judicial bypass statute, the district court properly dismissed the plaintiffs’ complaint on August 27, 1992, and properly rejected the plaintiffs’ “Motion To Reconsider And Alter, Or, Alternatively, To Amend The Judgment” on November 20, 1992.